Title: To James Madison from Jacob Engelbrecht, 5 September 1825
From: Engelbrecht, Jacob
To: Madison, James


        
          Honored Sir,
          Frederick town, Maryland Septr. 5th 1825.
        
        With due deference, would I take the liberty of requesting a favor from you, which, tho’ it may appear of little import to you, will be of great satisfaction to me.
        I wish you, to honor me with a Letter, in your own hand writing, which Letter, I wish to keep and preserve in honor of you, and after your death to have it neatly framed to preserve as a relick.
        I have now in my possession Letters from Presidents, Washington, Adams, & Jefferson, the two Latter of which, I procured directly from them, and the former from Judge Washington.
        You will perceive that my object is to preserve them for posterity. The Subject, therefore, may be any you may think proper. I would likewise remark that they will not be publickly exposed untill after the deaths of their respective authors—and in as much as it will be so very little trouble to you—and such a peculiar favor to me, I indulge the pleasing anticipation that you will honor me with my request, and I am more particularly solicitus, since we are well aware, that ere long, according to the course of nature, it will be forever too late. I[n] expectation of your favor and my best wishes for you[r] declining days, I have the Honor to be your obedient, and very humble Servant,
        
          Jacob Engelbrecht
        
        
          N.B. Please let space at the margin, for framing.
        
       